Citation Nr: 1803341	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, not otherwise specified.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide agent exposure.


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970, with a period of service in the Republic of Vietnam.  The Veteran died in March 2012.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for an acquired psychiatric disorder, to include PTSD and depression; diabetes mellitus, type II, to include as due to herbicide agent exposure; and bilateral lower extremity peripheral neuropathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes mellitus, type II

VA medical records are negative for a diagnosis of diabetes mellitus.  While a February 2010 VA examination report found that there was no evidence of diabetes mellitus or prediabetes, a March 2010 VA examination report reflects that the Veteran was diagnosed diabetic for a couple months, but was not on therapy yet.  
However, the basis for such finding of diabetes by the March 2010 VA examiner is not indicated.  Further, whether the Veteran has been diagnosed with diabetes mellitus, type II is also not clear.  In this regard, diabetes mellitus, type II is subject to the presumption of service connection for herbicide exposure, diabetes mellitus, type I is not.  38 C.F.R. § 3.309 (e).


The Board finds that in light of these conflicting findings, and the fact that VA medical records from November 2009 to March 2012 have not yet been associated with the claim file that a remand is warranted. 

Bilateral lower extremity radiculopathy

As an initial matter, the Board notes that the appellate scheme set forth in 38 U.S.C. § 7104(a) (2012) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare a SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2017).  Here, after the issuance of the SOC in March 2014, in which the RO addressed the issue of entitlement to service connection for bilateral lower extremity radiculopathy, the RO obtained evidence pertinent to the Veteran's claims, in the form of a VA examination opinion provided in August 2015.  The RO, however, did not prepare a SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that a SSOC may be issued.

The Veteran was afforded a VA examination March 2010 and a VA opinion in August 2015.  The March 2010 examiner noted that the c-file had not been provided but that per VA clinic records, the Veteran had a history of pain in his feet for many years.  The examiner concluded that the Veteran's bilateral lower extremity neuropathy was not related to diabetes on a secondary basis, but did not provide an opinion as to whether the Veteran's peripheral neuropathy was related to service on a direct basis.  

An August 2015 VA opinion report reflects that the examiner reviewed the Veteran's electronic claims file, including his service treatment records.  The examiner noted that the earliest claim date for peripheral neuropathy was February 2010 and concluded that the Veteran's peripheral neuropathy was not early onset. 

However, the Board finds that the August 2015 examiner's opinion is inadequate.  The evidence of record reflects that the Veteran filed a VA pension claim in May 1988 for "sore feet."  The examiner noted that the earliest claim date for peripheral neuropathy was February 2010; thus, it does not appear that the examiner considered the Veteran's reports of foot pain as early as May 1988.

Therefore, a remand is warranted for a new VA medical opinion to address the nature and etiology of the Veteran's peripheral neuropathy. 

Acquired psychiatric disorder

The Veteran had claimed that service connection was warranted for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression related to his active service in his February 2010 claim.  Later that same month, the RO requested that he provide information on his stressors.  The Veteran did not respond and the RO made a formal finding on lack of stressors based upon a review of the Veteran's service treatment and military service records.  Although the RO made a formal finding regarding the lack of corroboration of stressors, it is not clear from the record that the Veteran received notice of this finding prior to the adjudication of his claim.  Thus, a remand is warranted to afford the appellant an opportunity to provide stressor information.  In addition, the Board finds that a VA medical opinion should be obtained to address the nature and etiology of any diagnosed acquired psychiatric disability.  

All outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Appellant should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2009.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant notice advising her that the evidence received in regard to the Veteran's service in Vietnam is insufficient to verify in-service stressors.  Ask whether she can provide any more information, including dates and locations, of any stressors the deceased Veteran experienced in service.  Advise her of alternate evidence that could be used to show in-service stressors, including letters from family or friends. 

In the notice, advise the Appellant of her right to be represented by an attorney or a recognized service organization. 

Allow her the appropriate period of time to respond to this notice. 

2.  After an appropriate period of time, or after receipt of the Appellant's response, please attempt to verify any reported in-service stressors. 

3.  Obtain all outstanding VA treatment records, to include for mental health treatment, dated since March 2010 and any private treatment records identified by the Appellant and associate them with the electronic claims file. 
4.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's peripheral neuropathy.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's peripheral neuropathy was incurred in service or otherwise related to service, to include conceded in-service herbicide agent exposure; or, manifested within one year of service separation.

Although a thorough review of the claims file is required, the Board draws the examiner's attention to the Veteran's reports of foot pain as early as 1988.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

5.  Obtain a VA medical opinion as to the nature and etiology of any acquired psychiatric disability diagnosed during the appeal period.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed acquired psychiatric disability was incurred in service or otherwise related to service.

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the symptomatology and one (or more) of the in-service stressors reported by the Veteran/Appellant. The examiner must specifically state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304 (f)(3).

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Appellant, and her representative if one is appointed, should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




